Citation Nr: 1302877	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  08-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot with a calcaneal spur.

2. Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot with a calcaneal spur.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That decision granted service connection for plantar fasciitis of the left foot and for plantar fasciitis of the right foot with a calcaneal spur and assigned separate 10 percent disability evaluations effective from March 1, 2007.

This case was previously before the Board in January 2011 and was remanded for additional development.  The Appeals Management Center (AMC) complied with the remand directives, and the case has since been returned to the Board for appellate review.  
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The Board notes that an October 2011 VA examiner diagnosed the Veteran with hallux valgus that was possibly related to his service-connected plantar fasciitis.  The RO has not yet adjudicated this issue, and it is not inextricably intertwined with the issue being decided herein.  As such, the matter is not currently before the Board and is REFERRED to the RO for appropriate action.
 

FINDINGS OF FACT

1.  The Veteran does not have any limitation of motion of the feet or ankles, and there is no x-ray evidence showing involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.

2.  The Veteran does not have a moderately severe left or right foot disability, and the evidence does not show functional impairment due to pain on motion or other factors. 

3.  The Veteran has not been shown to have a severe bilateral foot disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

4.  The Veteran does not have loss of use of either foot.

5.  The Veteran does not have weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones affecting either foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot with a calcaneal spur have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5020, 5271, 5276, 5284 (2012). 

2.  The criteria for an initial evaluation in excess of 10 percent for plantar fasciitis of the right foot with a calcaneal spur have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5020, 5271, 5276, 5284 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for bilateral plantar fasciitis.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003). Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to a higher initial evaluation for bilateral plantar fasciitis. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  She has not identified any outstanding treatment records that are pertinent to her claims, and she has not requested a hearing before the Board. 

The Veteran was also afforded VA examinations in January 2007, November 2009, and October 2011 in connection with her claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the Veteran's medical history and a physical examination and fully address the rating criteria that are relevant to rating the disabilities in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims. The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Plantar fasciitis is not specifically listed in the rating schedule. When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2012). 

In this case, the Veteran is assigned separate 10 percent evaluations for plantar fasciitis of each foot with a calcaneal spur pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5020.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions. 38 C.F.R. §§ 4.20 , 4.27. 

Diagnostic Code 5020 provides the rating criteria for evaluating synovitis.  That diagnostic code indicates that the disorder should be rated on limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003. 

Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Several other rating codes also apply to disabilities of the feet.  Under Diagnostic Code 5284, a 10 percent evaluation is assigned for a moderate disability of the foot, and a 20 percent evaluation is warranted for a moderately severe disability of the foot.  A 30 percent evaluation is contemplated for a severe disability of the foot. Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6. 

It is also noted that actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.

Under Diagnostic Code 5271, a 10 percent rating is prescribed for moderate limitation of motion of the ankle, and a 20 percent rating is prescribed for marked limitation of motion of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012). Normal ankle dorsiflexion is to 20 degrees, and normal ankle plantar flexion is to 45 degrees. 38 C.F.R. § 4.71, Plate II (2012). 

Under Diagnostic Code 5276, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances. Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for his bilateral plantar fasciitis with calcaneal spurs.  

The Veteran underwent a pre-separation VA examination in January 2007 during which she reported that she has pain in her heels and arches while standing or walking due to her bilateral plantar fasciitis.  However, she indicated that she does not experience any pain at rest, and the examiner noted no functional impairment resulting from this disorder.  A physical examination of her ankles revealed that she had dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Neither ankle was additionally limited by pain, fatigue, weakness, lack of coordination, or lack of endurance after repetitive use.  A neurological examination and motor function of the ankles were also within normal limits.  An examination of her feet did reveal tenderness of both feet, but there was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  She did not require any type of support with her shoes, and she did not have any limitations with standing and walking.  An x-ray of her left foot was normal, and an x-ray of her right foot showed a small calcaneal spur.  

A January 2008 letter from the Veteran's physical therapist indicated that the Veteran has bilateral foot pain with difficulty standing and walking.  There were no complaints of swelling, but the Veteran reported that she was unable to walk in bare feet by the end of the day and generally had to wear tennis shoes.  The physical therapist observed that the Veteran did not utilize any assistive device, although a limping gait was noted, and she had a significant posterior tight hamstring, gastrocsoleus.  No swelling was noted, but the Veteran had significant neuromuscular tension and guarding along the right side of the fifth plantar fascia area, medial plantar fascia, and left side medial plantar fascia.  

Physical therapy treatment records dated from January 2008 to March 2008 showed that the Veteran received cortisone shots and continued treatment.  

In her April 2008 substantive appeal (VA Form 9), the Veteran stated that she had a stress fracture of her right foot.  

Podiatry records dated from November 2007 to May 2008 document continued treatment for bilateral calcaneal spurs, bilateral hallux limitus, bilateral hammer digits, bilateral plantar fasciitis, interdigital neuroma fourth interspace right foot, posterior tibial tendonitis left foot, and left tarsal tunnel syndrome.  

In November 2007, the Veteran stated that she was a runner and that her feet do not hurt while running although they become painful when she stops.  She stated that she cannot walk around for more than an hour without pain.  The Veteran had steroid injections in January 2008.  In March 2008, the Veteran reported continued pain, but stated that her symptoms were improving.  

The Veteran underwent a VA examination in November 2009 at which time she reported having bilateral plantar fasciitis with heel spurs.  Her symptom included aching, burning, and sharp pain. She also noted that the pain is exacerbated by activity and relieved with rest.  A physical examination revealed a normal gait and posture, and there were no signs of abnormal weight bearing or breakdown, callosities, or unusual shoe wear pattern.  The examiner noted the use of orthotics for the plantar faciitis; she did not use other assistive devices.  Upon examination, the Veteran's right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Tenderness and pain with eversion and inversion were noted on the left, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was also no ankylosis.  Range of motion testing of both ankles revealed 20 degrees of dorsiflexion and 45 degrees of plantar flexion, and her range of motion was not additionally limited by repetitive motion, pain, fatigue, weakness, lack of endurance, or incoordination.  An examination of the Veteran's feet also revealed tenderness, but there was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  Palpation of the plantar surface of the feet showed slight tenderness on the right and moderate tenderness on the left.  Weight-bearing was normal on both sides.  There was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran was limited in standing and walking by pain and she required arch support. The examiner diagnosed the Veteran with bilateral plantar fasciitis, chronic posterior tibialis tendinitis, and a calcaneal spur on right foot.  

A VA examination was also conducted in October 2011 at which time examiner diagnosed the Veteran with bilateral plantar fasciitis, bilateral calcaneal spurs, and hallux valgus.  The examiner noted an increase in pain since the 2007 rating.  The Veteran was last treated in 2008 with mobic and physical therapy, and there was no current treatment or injections.  She has trouble wearing heeled shoes, but the examiner also noted the Veteran is a marathon runner in active training for competition.  A physical examination revealed hallux valgus.  The Veteran did not have Morton's neuroma, metatarsalgia, hammertoes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or other foot injuries.  It was further noted that the Veteran did not use any assistive devices.  Diagnostic testing showed minimal callosity beneath right hallux valgus with no other callosities seen on either foot.  The examiner concluded that the Veteran's plantar faciitis was mild and that she also had very mild hallux valgus with the right measuring 1 centimeter and the left measuring 0.5 centimeters in diameter and  non-tender.  The Veteran had full transverse arches bilaterally that mildly tender over each heel and full range of motion and strength of each ankle, which were free of crepitus.  The Veteran was vaguely tender along the left Achilles tendon to mid-calf level, but no warmth or erythema was found.  It was also noted that the Veteran is capable of running a half marathon and her body habitus was lean and well-muscled.  No muscle atrophy of either thigh or calf was noted, and the Veteran had not been treated for her feet since 2008.  The examiner also opined that her foot disorders do not impact her ability to work.  

The Board finds that the preponderance of the evidence shows that the Veteran is not entitled to higher initial evaluations for the Veteran's service-connected bilateral foot disabilities under any of the applicable diagnostic codes.  

The Veteran is not entitled to ratings in excess of 10 percent under Diagnostic Codes 5020, 5003, and 5271.  In fact, the evidence does not show any limitation of motion of the feet or ankles.  The aforementioned range of motion testing results clearly indicate that her range of motion is normal.  Moreover, there is no x-ray evidence showing involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.

The Board also finds that higher initial evaluations are not warranted for the Veteran's bilateral foot disability under Diagnostic Code 5284.  The Board acknowledges the x-ray findings of a calcaneal spur bilaterally and tenderness on the soles of the Veteran's feet on palpation, as well as her reports of pain and discomfort.  However, the preponderance of the evidence weighs against a finding that she has a moderately severe right or left foot disability.  Indeed, she has had a normal gait and normal weight-bearing, and she is able to run a half-marathon.  The January 2007 VA examiner found no functional impairment resulting from the disorder, and she has not had any treatment since 2008.   The evidence does not suggest any impairment that is consistent with a moderately severe disability in either foot.  Significantly, the October 2011 VA examiner noted that the Veteran's plantar faciitis was mild.

In addition, the Board notes that there is no evidence of pes planus, but also observes that, due to similar symptomatology, plantar fasciitis may be evaluated as analogous to pes planus (flat feet).  Diagnostic Code 5276 provides the rating criteria for pes planus.  As noted above, a 30 percent disability evaluation is warranted under that diagnostic code for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. However, overall, the evidence does not support a finding of severe plantar fasciitis in either foot.  The Veteran has used shoe inserts in the past, there is a minimal callosity under the right hallux valgus, and the Veteran has reported having pain and tenderness on palpation of the soles of her feet.  Nevertheless, there is no evidence of deformity or swelling.  In fact, the January 2008 letter from her physical therapist noted that there was no swelling, and the November 2009 VA examiner indicated that there was no edema or deformity.  The examiner also stated that there were no signs of abnormal weight berating or breakdown or an unusual shoe pattern.  Thus, the Board finds that the Veteran has not been shown to meet the criteria for an increased evaluation under Diagnostic Code 5276.

The Board further finds that it is clear from the record that the Veteran's foot disabilities do not approximate the loss of use of either foot.  The evidence shows that she has full range of motion and is able to walk and run. Moreover, the January 2007 VA examiner found no functional impairment resulting from the disorders, and the most recent VA examination found the Veteran to have only a mild disability.  

The Board has also considered entitlement to a separate or higher evaluation under Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones).  However, there is no evidence showing symptomatology analogous to weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones.  Therefore, the Board finds that the Veteran is not entitled to higher initial evaluations under these diagnostic codes.   

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's bilateral plantar fasciitis is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the current, separate 10 percent ratings, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and tenderness on numerous occasions.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the January 2007 VA examiner stated that there was no functional impairment resulting from the disability and indicated that neither ankle was additionally limited by pain, fatigue, weakness, lack of coordination, or lack of endurance.  The November 2009 VA examiner also noted that the range of motion was not additionally limited by repetitive motion, pain, fatigue, weakness, lack of endurance, or incoordination.   The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher evaluation for herniated nucleus pulposus at L-5.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the Veteran's lay statements regarding the severity of her disability. The Board acknowledges the Veteran's belief that her symptoms are of such severity as to warrant a higher rating for her bilateral foot disorder; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to her symptoms and the Board finds her statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are considered more probative than her assessment of the severity of her disabilities, particularly as she does not address the findings necessary to evaluate the disabilities under the rating criteria.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative evidence is against the claim, and the Veteran's claims for higher initial evaluations are denied.  There is also no basis for a "staged" rating pursuant to Fenderson or Hart. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected foot disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists primarily of pain and tenderness.  As discussed above, there are higher ratings available under several diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right shoulder disability under the provisions of 38 C.F.R. § 3.321(b)(1)  have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 
 








ORDER

An increased rating in excess of 10 percent for plantar faciitis, right foot with calcaneal spur is denied.

An increased rating in excess of 10 percent for plantar faciitis, left foot with calcaneal spur is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


